DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over ROSS, Pub.No.: US 20170278504 A1, in view of MBANEFO, Pub. No.: WO 2014147449 A1, and further in view of Schumacher et al., Patent No.: US 5795018 A.


    PNG
    media_image1.png
    289
    289
    media_image1.png
    Greyscale
Regarding claim 1, ROSS discloses a canopy configured to be mounted to a passenger seat 
    PNG
    media_image2.png
    345
    351
    media_image2.png
    Greyscale
of a passenger transport vehicle, ([0015] “The canopy provides a shield which significantly attenuates the noise from the rear leaving the front open. The disturbing cabin noise will then reach the passenger from this general front direction only. A second key aspect of this disclosure is to use microphones located around the periphery of the canopy to capture information from the incoming sound before it reaches the passenger's ears. These canopy periphery microphones will hereinafter be referred to as reference microphones. A third aspect of this disclosure is the production of a controlling sound from sound sources positioned to generate sound inside the canopy. The signal driving the sound sources, which are commonly loudspeakers, are produced by processing the reference signals in a multi-channel filter.); 
ROSS is not explicit on “canopy with foldable sheet”, however Schumacher et al., US 5795018 A, teaches Passenger Service Terminal Particularly In Passenger Cabin Of An Aircraft and discloses; and 
the canopy being foldable between a retracted storage configuration and an extended operational configuration (col.5 lines 28-52 (7) “an expandable flexible hood 19, whereby a privacy space 20 is created especially for a sleeping passenger”...”the flexible hood 19 is expanded since it works like a wall of a bellows. However, it is also possible to expand the hood by mounting the bail 8 in a hinged manner to the journal 10 provided the bail 8 can be locked in different angular positions. In such an embodiment the hood can be expanded even if the backrest 5 is in its upright position. In both embodiments the bellows-type hood 19 is connected with the bail or bow 8 and with the backrest 5.” When the backrest 5 is leaned back to a resting or sleeping position, or the bail 8 tilted forward, the privacy space 20 is formed. When the backrest 5 is in its upright position, the hood 19 normally folds together and is covered by the bail or bow 8, unless the latter is tilted forwardly.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Schumacher et al. with the system disclosed by ROSS in order to provide a passenger service unit or terminal in a simple manner within the passenger cabin so as not to interfere with other cabin components yet without full integration into a passenger seat structure (see Abstract and col.1 lines 13-20, (4)).
Further ROSS discloses;
wherein the canopy, in the operational configuration, forms a hood establishing a passenger's personal space below the canopy (0015] “This is achieved by partly surrounding the passenger's head with a canopy thus creating a headspace where the disturbing noise is limited to reaching the passenger's ears from one or a small range of directions. The canopy provides a shield which significantly attenuates the noise from the rear leaving the front open.); and 
ROSS is not explicit on “lighting” & venting”, however MBANEFO,	WO 2014147449 A1, teaches MULTI-FUNCTION SEAT AND METHOD FOR CONVERTING SEAT and discloses
wherein the canopy comprises at least one functional device which is configured for modifying a physical characteristics of the personal space, 
wherein the at least one functional device in particular includes at least one of a lighting device configured for lighting the personal space (The last page and the last 2 para.:  “Integrated LED Lighting : The design elements of the described seats allow for a wide variety of indirect lighting solutions, not illustrated, also known as mood lighting. The seat and shell structure is used as a tool for mood lighting, other than to provide for aisle lighting.”
The intended areas for mood lighting include the following: Highlighting the mesh membrane area in the seat back from within the seat. Highlighting the louvres/blades 220, either from top or bottom, but from within the shell structure 200. RGB LED lighting can be linked centrally to the overall cabin management system, thus allowing specific lighting patterns and colours to be selected for various phases of use. This includes and is not limited to phases such as: day / night welcoming coloured mood lighting to go with brand colours and interior design discreet lighting of seats for night situation unoccupied seat lighting, i.e. seat back internally illuminates when not in use); and 
a venting device configured for venting the personal space (8th para. after the summary of invention : In a second aspect, the invention provides a multi-function seat (100) which comprises a seat pan (120) and a seat back (110), wherein at least a part of the multi-function seat (100) comprises a mesh membrane (112) spanning an open visible space supported and tensioned with fixation means onto the seat back (110) and/or the seat pan (120), thus forming a ventilation permitting structure. The mesh membrane (112) has edges and a limited degree of elasticity, is tensioned at its edges to provide a desired rigidity to support comfortably a person seated directly thereon, and enables the ventilation about at least a portion of the body of the seated person. The seat back (110) and/or the seat pan (120) has at least one seat back/pan support structure with a front side facing the back/bottom of a person to be seated, a rear side opposite to the front side, wherein the front side of the seat back/pan support structure supports and holds the mesh membrane in tension (112). The seat back (110) and/or the seat pan (120) is further characterized in that the rear side of the seat back/pan support structure supports a plurality of inflatable bags (401). Each inflatable bag comprises means that allow connecting to a pneumatic and/or hydraulic control system, whereby when the inflatable bags (401) are in a deflated state there is a ventilating and visible space between the mesh membrane (112) and the inflatable bags (401).).
MBANEFO teaches that these features are useful in order to provide passenger seats and personal space design, that may be employed particularly in vehicle interior's environment (see Abstract and para. “Technical Field”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by MBANEFO with the system disclosed by ROSS in order to provide optimal for upright sifting but also optimal for horizontal bedding that allow the improvement of the sitting or sleeping experience, like various intermediate positions between a fully upright and a horizontal bedding position, a shell to provide for a sense of privacy while keeping the flexibility of physical communication, etc. An optimized intermediate position is called the relax position for future reference herein (see the 1st para. of Summary of the invention.),
ROSS is not explicit on “canopy with foldable sheet”, however Schumacher et al., US 5795018 A, teaches Passenger Service Terminal Particularly In Passenger Cabin Of An Aircraft and discloses; and
a foldable upper sheet and a foldable lower sheet defining an internal space in between the two sheets when the canopy is in its operational configuration (col.5 lines 28-52 (7) “The opposite end of the armrest 18 is secured to the bail 8 as shown in FIG. 1. and 2, each passenger seat 2, 3, 4 is provided with an expandable flexible hood 19, whereby a privacy space 20 is created especially for a sleeping passenger because the expanded hood 19 shields the passenger from the cabin light and disturbing influences caused by neighbors. Each hood 19 is arranged between the adjustable backrest 5 and the rigid bail or bow 8 and edges of the hood are secured to the bail 8 and to the backrest 5. When the backrest 5 is lowered or tilted back about the journal 10 to the sleep position and the bail or bow 8 remains in its upright position, the flexible hood 19 is expanded since it works like a wall of a bellows. However, it is also possible to expand the hood by mounting the bail 8 in a hinged manner to the journal 10 provided the bail 8 can be locked in different angular positions. In such an embodiment the hood can be expanded even if the backrest 5 is in its upright position. In both embodiments the bellows-type hood 19 is connected with the bail or bow 8 and with the backrest 5. When the backrest 5 is leaned back to a resting or sleeping position, or the bail 8 tilted forward, the privacy space 20 is formed. When the backrest 5 is in its upright position, the hood 19 normally folds together and is covered by the bail or bow 8, unless the latter is tilted forwardly.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Schumacher et al. with the system disclosed by ROSS in order to provide a passenger service unit or terminal in a simple manner within the passenger cabin so as not to interfere with other cabin components yet without full integration into a passenger seat structure (see Abstract and col.1 lines 13-20, (4)).

Regarding claims 4-5, ROSS discloses the canopy according to claim 1.
ROSS is not explicit on “canopy comprises foldable sheet”, however Schumacher et al., US 5795018 A, teaches Passenger Service Terminal Particularly In Passenger Cabin Of An Aircraft and discloses; 
 (claim 4) wherein the canopy comprises a plurality of support bars supporting the at least one sheet ((11) FIG. 3 shows another embodiment with seats 2, 3, and 4 each of which may be equipped with two side rods 8A that extend upwardly along lateral sides of the backrest 5 to form support members 8A. The lower end 8B of each support member 8A is secured to the frame or base 7. A sight blind 13 is attached to each upper end of each support side rod 8A. The head section 21 shown in FIG. 2 is not used in the embodiment of FIG. 3 so that the two rods 8A are not interconnected to form a bail or bow. The passenger service components that are arranged in the head element 21 shown in FIG. 2, are arranged in the embodiment of FIG. 3 in the sight blinds 13 or in the side rods 8A. Instead of the hood 19, flexible side curtains 19A are arranged between each rod 8A and the respective edge of the backrest 5. These side curtains spread out to cover the lateral areas as a lateral shield when the backrest leans back or the respective rod is tilted forward and fixed in such forward position. This covering by the side curtains 19A is represented by the stippling shown on seat 4. When the backrest 5 is in its upright position, the lateral curtains 19A are covered by the respective side rod 8A which is wide enough for this purpose.),
(claim 5) wherein the support bars are attached to at least one hinge, which is configured for pivotably supporting the support bars at a passenger seat in a configuration which allows the canopy to change its configuration between the storage configuration and the operational configuration (col.3 lines 3-19 (5) The bail or bow 8 is preferably rigidly attached to the support frame 7 of the seating group 1. As mentioned, the bail may alternatively be hinged with a position lockable hinge or journal 10 to the frame 7. The hinge or journal 10 preferably serves as a journal axis for the backrest 5. A flexible supply line or hose 11 provides a connection between each of the bails or bows 8 of the seats 2, 3, and 4 and a maim supply line of a central supply system (not shown) positioned near or behind the aircraft wall panelling. The main supply line contains the necessary functional components such as separate electrical conductors, fiber optical cables, and air duct for all the passenger comfort and service components provided for each seat or group of seats. The air ducts feed, for example fresh air or oxygen to air nozzles 17. The electrical conductors provide electrical power to a reading lamp 14 and signal transmission lines for audio and visual display elements 9C and buttons 9B in the free end 9 forming a control panel.).
Schumacher et al. teaches that these features are useful in order to provide a passenger service unit or terminal, particularly in a passenger cabin of an aircraft. Such a passenger service unit contains passenger comfort and service elements, for example a reading lamp, a flight attendant call button, a loudspeaker, an air nozzle, an oxygen mask including an oxygen source or generator, optical indicator elements, and feed lines between a supply line and the service unit or terminal. (see Abstract and col.1 lines 13-20, (4)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Schumacher et al. with the system disclosed by ROSS in order to provide a passenger service unit or terminal in a simple manner within the passenger cabin so as not to interfere with other cabin components yet without full integration into a passenger seat structure (see Abstract and col.1 lines 13-20, (4)).

Claims 3 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over ROSS, Pub.No.: US 20170278504 A1, in view of MBANEFO, Pub. No.: WO 2014147449 A1, further in view of Schumacher et al., Patent No.: US 5795018 A, and further in view of Efthimiou, Pub. No.: US 20100045081 A1.

Regarding claim 3 & 6 ROSS discloses the canopy according to claim 1. 
ROSS is not explicit on “upper and lower sheets are closer to each other (apart from each other) at a front end of the canopy, facing away from (next to) the passenger seat” and “air-permeable/ air-impermeable”. However, Efthimiou, US 20100045081 A1, teaches Removable and Adjustable Canopy Covering and discloses;
wherein, when the canopy is mounted to a passenger seat and is in its operational configuration, the upper and lower sheets are arranged closer to each other at a front end of the canopy, facing away from the passenger seat, than at a rear end of the canopy next to the passenger seat, wherein the upper and lower sheets are in particular spaced apart less than 2,5 cm from each other at the front end of the canopy and wherein the upper and lower sheets are in particular spaced apart more than 10 cm from each other at the rear end of the canopy,
(claim 6) wherein the lower sheet is at least partly air-permeable and/or wherein the upper sheet is substantially air-impermeable,

    PNG
    media_image3.png
    342
    196
    media_image3.png
    Greyscale
 ([0022] Canopy 204 includes a set of air channels (not shown) which permits air to flow between upper surface 212 and lower surface 214. Upper surface 212 is a surface of canopy 204 that is facing away from chair 202 when canopy 204 is mounted to chair 202. Similarly, lower surface 214 is a surface of canopy 204 which is facing toward chair 202 when canopy 204 is mounted to chair 202. The air flow between upper surface 212 and lower surface 214 eliminates or reduces any lift that may be generated from wind that may blow against a surface of canopy 204, such as lower surface 214. An illustration depicting the flow of air through air channels of canopy 204 between an upper surface and lower surface of canopy 204 is presented in FIG. 5.).
Efthimiou teaches that these features are useful in order to provide a removable and adjustable canopy for chair (see Abstract and para. [0003]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Efthimiou with the system disclosed by ROSS in order to provide an adjustable seating canopy that is removably mounted to a seat that enables a user to easily adjust the amount of coverage provided by the canopy from a seated position (see para. [0012]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ROSS, Pub.No.: US 20170278504 A1, in view of MBANEFO, Pub. No.: WO 2014147449 A1, further in view of Schumacher et al., Patent No.: US 5795018 A, and further in view of DAVIS et al., Pub. No.: US 20170173923 A1.

Regarding claim 7, ROSS discloses the canopy according to claim 1, 
ROSS is not explicit on “transparent or translucent” and “opaque”. However, DAVIS et al., US 20170173923 A1, teaches MULTILAYER SHEETS, METHODS OF MANUFACTURE, AND ARTICLES FORMED THEREFROM and discloses;
wherein the lower sheet is at least partly transparent or translucent and/or wherein the upper sheet is substantially opaque ([0020] In a further advantageous feature, the multilayer sheets are transparent or translucent. They can be decorated for aesthetics or functionalized to achieve desirable optical or electrical functionality. & [0137] Articles can be prepared from such sheets or films for the aircraft, marine, bus, subway, or rail transportation industries where low heat release materials and articles are desirable, and can be shaped from the sheets or films to form an article of the desired shape using standard thermoforming techniques. Different articles can be prepared using the different types of sheets or films as described above. For example, opaque articles prepared from opaque sheets or combination of translucent with opaque in a multilayer structure include sidewalls and ceilings panels, other flat panels, or specific thermoformed parts such as contoured panels, hatches, bins, bin doors, window shades (injection molded or thermoformed), air ducts, compartments and compartment doors for storage, luggage, seat parts, arm rests, tray tables, oxygen mask compartment parts, air ducts, window trim, and other parts used in the interior of aircraft, trains, buses, or ships; and the like. Transparent articles prepared from transparent sheets have a high light transmittance and/or low degree of haze. Transparent articles include for example skylights, windows, transparent partitions, lighting, signage and optical displays. Such articles can alternatively have good luminance (i.e., can be translucent), and can be prepared from sheets or films having high luminance. The articles can be flat or have various levels of curvature. Articles having curvature are desirably prepared using thermoformable sheets.).
DAVIS et al. teaches that these features are useful in order to provide a multilayer sheet with a base layer and a cap layer disposed on a side of the base layer (see Abstract and para. [0001]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by DAVIS et al. with the system disclosed by ROSS in order to provide multilayer thermoplastic sheets having improved vertical burn performance,  comprising a base layer and a cap layer comprising the “60 second test” specified in FAR 25.853(a) Appendix F, Part I, (a),1,(i) which requires a flame time of less than 15 seconds, a burn length of less than 150 mm, and a drip extinguishing time of less than 5 seconds (see para.[0017]).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over ROSS, Pub.No.: US 20170278504 A1, in view of MBANEFO, Pub. No.: WO 2014147449 A1, further in view of Zhang et al., Pub. No.: US 20170028886 A1.

Regarding claims 8-10, ROSS discloses the canopy according to claim 1.
ROSS is not explicit on “venting device, air input, nozzle & fan”. However Zhang et al., US 20170028886 A1, teaches Air Conditioner Device for a Seat and discloses, further comprising a venting device configured for blowing air into the personal space, 
wherein the venting device in particular comprises at least one air input port configured for receiving air to be blown into the personal space,
wherein the venting device comprises at least one air baffle or nozzle configured for directing the air into the personal space,
wherein the venting device comprises a fan configured for blowing the air into the personal space and/or into the internal space ([0083] TED (thermoelectric device) module means an assembly that combines at least one TED and at least one fan, to generate a first air flow with air at a desired temperature and a second air flow with tempered exhaust air deviating from the first air flow. Preferably at least one TED module is provided close to a cover, especially on an A side of a bolster, especially in the plane of same like a fluid blowout device. This permits an efficient transfer of the heating or cooling power of the TED module. Preferably the at least one TED is provided in areas in or beneath a bolster, to reduce space consumption. For efficient transfer of heating or cooling power of the TED module, it is appropriate to provide a connection of a utility side of a TED module with a fluid blowout device. To save on components and to reduce ventilator noises, it is advantageous to create a connection of a suction intake attachment of a TED module with a fluid intake device. Preferably the at least one TED module has at least one TED, a secondary removal device 45 and a fan 46.).
Zhang et al. teaches that these features are useful in order to provide an air conditioner device with at least one ventilation device with a fluid inlet and one additional a fluid outlet. (see Abstract and para. [0001])).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Zhang et al. with the system disclosed by ROSS in order to provide an air conditioner ventilation device with alternative or improved properties in regard to their manufacturing costs, their suitability for generating a pleasant climate or their stability (see Abstract & para. [0006]- [0007]).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over ROSS, Pub.No.: US 20170278504 A1, in view of MBANEFO, Pub. No.: WO 2014147449 A1, further in view of Skahan, Pub. No.: US 20170341725 A1.

Regarding claims 11-13, ROSS discloses the canopy according to claim 1.
ROSS is not explicit on “light sources”, however Skahan, US 20170341725 A1, teaches Motor-wing Gimbal Aircraft, Methods and Applications and discloses, comprising a lighting device including at least one light source configured for emitting light into the internal space, 
wherein the lighting device comprises a plurality of light sources, wherein the lighting device in particular is configured such that different portions of the internal space or of the personal space are illuminated by different light sources, 
wherein the lighting device comprises a plurality of light sources configured for emitting light of different colors, wherein the lighting device in particular comprises at least three independently controllable, in particular dimmable, light sources emitting light of different colors, such as independently controllable light sources emitting red, green, and blue light, respectively.
([0306] Lighting Systems: [0307] Lighting systems include general purpose lighting for the cockpit interior and signal lighting. General purpose interior lights are integrated in the motorized pivots along the pilot's side surface of the gimbal rings. They are controlled from the touch-pad display screen. They act as general illumination and map reading lights. They are dimmable. The light-bracelet assembly acts as the signal light system. It forms the leading edge of the c-wing. It operates automatically when the MGA is in operation. Light intensity is automatically adjusted according to weather and daylight conditions. The light-bracelet assembly illuminates in different colors and different flashing sequences. It acts as running lights and has a number of display mode functions.
[0308] Drawing 20: [0309] “Light-bracelet assembly 1010 consists of: light-bracelet cover 1103, c-wing access module 1104, LED light module 2002, white LED 2003, red LED 2004, blue LED 2005, green LED 2006 and yellow LED 2007. Hues in the visible light spectrum can be produced with these colored lights.).
Skahan teaches that these features are useful in order to provide a Motor-wing Gimbal Aircraft (MGA) with visible lights to signal its elevation and flight maneuvers which includes the method of visual light signaling (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Skahan with the system disclosed by ROSS in order to provide a Motor-wing Gimbal Aircraft (MGA): with Lighting Systems which include general purpose lighting for the cockpit interior and signal lighting that is versatile, easy to operate and safe to fly (see Abstract & para. [0004]).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over ROSS, Pub.No.: US 20170278504 A1, in view of MBANEFO, Pub. No.: WO 2014147449 A1, further in view of Space et al., Pub. No.: 20140179212 A1.

Regarding claim 14-16, ROSS discloses a passenger seat (an aircraft) comprising:(at least one passenger seat, the passenger seat comprising) a seat back; a canopy according to claim1.
ROSS is not explicit on “air duct mounted on the seat back”, however Space et al., US 20140179212 A1, teaches PERSONAL VENTILATION IN AN AIRCRAFT ENVIRONMENT and discloses, 
mounted to the seat back; and at least one air duct configured for supplying air to the canopy,
wherein the at least one light source of the canopy is arranged next to or mounted to the passenger seat,
mounted to the seat back; and at least one air duct configured for supplying air to the canopy 
([0049] In this example, personal ventilation system 300 may be located within passenger cabin 301. In this example, personal ventilation system 300 may include inlet 302, outlet 304, contaminant conditioning system 306, fan system 308, and duct system 310. Inlet 302 may receive air, while outlet 304 may expel air processed by personal ventilation system 300. & [0065] “In this example, seat 500 may contain personal ventilation system 502. Personal ventilation system 502 may include inlet 504, ultraviolet light unit 506, fan 507, filter 508, duct system 510, outlet 512, and outlet 514. Inlet 504, ultraviolet light unit 506, fan 507, filter 508, and duct system 510 may be integrated within seatback 516 of seat 500. Outlet 512 and outlet 514 may be located in headrest 518. & [0086] An embodiment may also include a duct system connecting the inlet, the fan, the contaminant conditioning system, and the outlet to each other, wherein the outlet comprises a number of nozzles located in the seat. The inlet and the outlet may be located in the seat. The contaminant conditioning system may be located in the seat. The fan system may be located in the seat. The inlet and the outlet may be located in a seatback of the seat. The inlet may be located in a head rest and the outlet may be located in a seat back of the seat. & [0091] In operation, one may find an embodiment that may be an aircraft. The aircraft may include: a passenger cabin for the aircraft; a plurality of seats in the passenger cabin; and a plurality of personal ventilation systems integrated with the plurality of seats in which each personal ventilation system may include: a duct system, an inlet connected to the duct system capable of receiving air; a contaminant conditioning system connected to the duct system and capable of removing contaminants from the air to form conditioned air; an outlet connected to the duct system; and a fan system capable of drawing the air from a breathing zone through the inlet, moving the air drawn from the inlet through the duct system to the contaminant conditioning system to form the conditioned air, and moving the conditioned air from the contaminant conditioning system though the duct system to the outlet. ).
Space et al. teaches that these features are useful in order to provide a method and apparatus for providing personal ventilation and for managing air quality in an aircraft (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Space et al. with the system disclosed by ROSS in order to provide a personal ventilation system and apparatus integrated with the seats comprises a duct system; an inlet for receiving air around a seat, a contaminant conditioning system, an outlet, and a fan system, moving the air drawn from the inlet to the contaminant conditioning system to form the conditioned air, and moving the conditioned air out of the outlet (see Abstract & para.[0012]-[0013]).




Response to Arguments
 	Applicant's arguments, see Applicant Arguments/Remarks pages 5-9, filed on 04/29/2022, with respect to claims 1 -16,   have been fully considered but they are not persuasive.

In response to Applicant arguments ;
"the canopy is foldable between a retracted storage configuration and an extended operational configuration" & "the canopy comprises a foldable upper sheet and a foldable lower sheet defining an internal space in between the two sheets when the canopy is in its operational configuration";
See Ref. : Schumacher et al., US 5795018 A, (col.5 lines 28-52 (7): “an expandable flexible hood 19” , as detailed in office action.

"the canopy comprises at least one functional device which is configured for modifying a physical characteristics of the personal space; wherein the at least one functional device in particular includes at least one of a lighting device configured for lighting the personal space; and a venting device configured for venting the personal space"; 
See Ref. :  MBANEFO, last page and the last 2 para.:  “Integrated LED Lighting” / “mood lighting” & the 8th para. after the summary of invention : “a ventilation permitting structure” & “enables the ventilation about at least a portion of the body of the seated person”, as detailed in office action.

	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

 	In response to applicant's argument that “the modification of the "canopy" of Ross in the direction of the feature combination of amended claim 1 was neither obvious from the combination of Ross and Mbanefo nor from the combination of Ross and Mbanefo and Schumacher”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McGregor, Rob Roy	US 20050275257 A1	Collapsible cover for seating unit
Papke; Robert et al.	US 20170283065 A1	Aircraft Interior Surface and Method of Illuminating an Aircraft Interior Surface
Kassai; Kenzou et al.	US 7118173 B2	Baby-care implement provided with hood
appear to anticipate the current invention. See Notice of References cited.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JALAL C CODUROGLU/
Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665